DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
While power transmission is broadly disclosed, it isn’t the main focus of the claims.  The claims are directed to a guide for a shopping cart corral to align wireless floor-based power transmitter coils and cart-based receiver coils. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeally (US 2019/0207427). 
With respect to claim 1, McNeally disclose a power transmission system (fig 4B; par 40-47), comprising: 
a base unit (422) that includes a guide rail (either the vertical sides of 422, see par 47, and/or 402) extending along a first direction for guiding a cart, and a plurality of first recesses (see below) separated from each other at first predetermined intervals along the guide rail; and 

wherein each of the first recesses is positioned such that the corresponding power transmitter faces a power receiver of a cart guided along the guide rail (par 41).  
McNeally discloses a shopping cart corral with guide rails (422 or 402).  402 are explicitly defined as guide rails and the figures show how they extend in the first direction.  McNeally also discloses that the side walls of 422 act as wheel guides, thereby making them “guide rails”.  Within the base unit are a plurality of equally spaced power transmitters (416).  Each transmitter is placed in the base unit (402) and separated by ferrite plates.  The gaps between the ferrite plates are interpreted as “recesses” to contain the transmitters. 
With respect to claim 4, McNeally discloses the base unit further includes a plurality of second recesses (side walls of 422) separated from each other at second predetermined intervals along the guide rail and each receiving a wheel of a cart.  The sides of 422 are separated from each other (by the width of 422) to guide the cart wheels (par 47).
With respect to claim 5, McNeally discloses an adaptor (any inherent connection between the cable and a power source) connected to each of the power transmitters via a cable (see fig 1), wherein the cable is housed in the base unit.  
Figure 1 shows how the transmitting coils are fed with power.  McNeally discloses that the coils can be fed in series or parallel (par 33-34).  This same configuration (a wired/cable power supply) would be present in figure 4B as well.  To 
With respect to claim 6, McNeally discloses the base unit has a surface that inclines with respect to a floor (fig 4B shows that the front/rear sides of the base unit are inclined).   
With respect to claim 7, McNeally discloses the guide rail includes two rails (402) arranged parallel to each other, and the first recesses are between the rails.  Alternatively, the “rails” may be interpreted as the side walls of 422.
With respect to claim 8, McNeally discloses the power transmitters wirelessly transmit power by magnetic field coupling (par 10, 30).  
With respect to claim 9, McNeally discloses the guide rail is configured to permit a plurality of carts to be arranged in a nested manner (see fig 4B; par 40).  Cart corrals are known in the art as “permitting” the nesting of shopping carts. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over McNeally in view of Hoshino (JP 2006-101577), cited by the Applicants in the 8/31/20 IDS.

McNeally and Hoshino are analogous because they are from the same field of endeavor, namely shopping cart corrals.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify McNeally’s corral to include a bumper, as taught by Hoshino.  The motivation for doing so would have been to stop the carts within the corral.  McNeally’s corral is open ended on both sides.  A user pushing a cart into the corral may push it too far, causing it to exist from the other side.  Thus, the skilled artisan would have been motivated to improve upon McNeally’s corral by adding a stopper/bumper to keep the carts within the corral where they can be recharged.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McNeally in view of Terao (US 2010/0315039).
McNeally discloses the power transmitters, but does not expressly disclose a status display.  Terao discloses a wireless power charging pad with a plurality of power transmitters, wherein each includes a display (LED array) to indicate the operation status thereof (par 74).  The Terao LEDs are on when the coil is energized.  Or the Terao LEDs are controlled (color, blinking, etc.) to indicate the state of charge of the receiver’s battery.  These both qualify as “operation status”. 
McNeally and Terao are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify McNeally . 
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNeally.
With respect to claim 11, McNeally discloses a power transmission system (fig 1, 4B; associated text), comprising: 
one transmission unit orientated in a first direction, the transmission unit including: 
a base unit (422); 
a guide rail (402 and/or sides of 422) arranged on the base unit for guiding a cart along the first direction; and 
a power transmitter (416) arranged adjacent to the guide rail in a second direction crossing the first direction, the power transmitter including a transmission coil (416) and a power supply circuit (obvious wiring, as shown in figure 1) configured to supply power to the transmission coil.  
McNeally discloses one transmission unit and does not expressly disclose a plurality.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to duplicate the McNeally cart corral.  The motivation for doing so would have been the obviousness of the duplication of parts.  MPEP §2144.04(VI)(B).  The skilled artisan would have understood that McNeally intended for a plurality of the figure 4B units to be built (not just one).

The claim only broadly recites “connected to each other” without any specific indication of where or how the connection is made.  The Examiner notes that the language of the claim is too broad to explicitly import the structure of the applicants’ figures 8-10 into the claim.  These figures show that a modular assembly of “transmitter units” that are attached to each other within the same corral to create a string of transmission coils.  If the Applicants do intend to claim this configuration, they should consider more explicit language (the Examiner is available at the times indicated below to discuss potential amendments).
With respect to claim 12, the skilled artisan would have understood that McNeally’s corrals can be connected together with “one or more connection members”.  There is no clearly indication in the claim of what a connection member is.  This limitation reads on any piece of metal welded to the McNeally corral rails to make the two smaller corrals into one larger one.
With respect to claim 13, the McNeally connection members are obviously arranged in the first direction.  This first direction is the direction in which the carts are inserted into the corral.  If the connection members were in another direction, they may impede the carts’ movement through the corral. 

With respect to claim 15, McNeally obviously discloses the base unit of each transmission unit includes an engaging member, and two of the transmission units that are adjacent to each other are connected by the engaging member.   The “engaging member” of claim 15 is interpreted as the same “connection member” of claim 12.  There is obviously a physical device that connects the two McNeally corrals together.  
With respect to claim 16, it would have been obvious that the McNeally engaging member of each transmission unit protrudes from a side surface of the transmission unit towards the first direction (see fig 4B).  When the McNeally corrals are connected, they are obviously connected via their guide rails (402).  There are a finite number of surfaces at which to attach such an engaging member (the top of the guide rail, the bottom, outer side, inner side).  Through the “obvious to try” rationale, it would have been obvious to the skilled artisan to select connecting adjacent corrals through the “side surfaces” of the guide rails (402).  Claim 11 clearly defines the guide rails as part of the “transmission unit”. 
With respect to claim 17, McNeally discloses the base unit comprises a recess (the space between the ferrite plates in which the transmitter coils are placed; see art rejection of claim 1).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to consider welding an engaging member (a piece of metal that extends from the McNeally guide rails 402) onto the base unit of another corral.  
does not recite that base units are interconnected through this engaging member. 
Second, the phrase “engages” does not explicitly indicate any manner of connection.  This limitation is interpreted to be coincidental touching.  The claim does not require that the recess is sized to perfectly accept the shape of the engaging member or if there is any type of interlocking mechanism. 
There obviously exists a metal pole that can be welded to the McNeally corrals to connect two smaller corrals together.  This pole can be placed on the ground to physically touch the base unit of another corral (maybe the welder put it down for a second before installation).  Any physical touching between the metal pole (engaging member) and the base unit satisfies the undefined limitation of engages. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836